Per Curiam.

A careful examination of the case discloses no error requiring reversal. There was no lien or incum France, other than the mortgages referred to in the agreement of June, 1891, upon the premises in question at the time the buildings were substantially finished. The taxes became a lien at a time subsequent to the completion. True they were so prior to the receipt of Owen’s certificate, but the agreement read: “ That none of the above advances shall be made if, when such advance becomes due, according to the terms of this contract as above specified, there shall be any lien,” etc., and the terms referred to as above .specified made no refer enee to the time of the receipt of the certificate, but read that the payment should be “ when the said five buildings are in all other respects completely finished.”
The referee has found upon conflicting evidence that the buildings were substantially completed November 1, 1891, and of this the appellant complains. Upon the whole case we are disinclined to disturb the finding, though the question with respect to it is one not free from doubt.
Judgment affirmed, with costs.